PER CURIAM.
This is an original proceeding instituted by James A. Howard alias Jim Gallagher on the 9th day of February, 1965 seeking a writ of -habeas corpus ad prosequendum directing the authorities of Murray County, Oklahoma to afford him a speedy trial, or in the alternative, to withdraw the detainer warrant issued by said Murray County authorities and placed with the Texas Department of Corrections at Huntsville, Texas, Warrant No. 5011.
On the 15th day of February, 1965 this court issued an order to show cause why the relief prayed for should not be granted, to which a response has been duly filed. In the response filed by the Honorable Mike Tesio, Jr., County Attorney in and for Murray County, Oklahoma this court is informed that the alleged charges now pending in Murray County against James A. Howard alias Jim Gallagher have been dismissed, and that the hold order or warrant at the Texas Department of Corrections at Huntsville, Texas has been recalled by the Sheriff of Murray County at the request of the County Attorney of Murray County.
The issue raised by the petitioner being moot, the application for writ of habeas corpus ad prosequendum is accordingly dismissed.